DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nominal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the wells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the cross-car length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the cross-car distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 11-14 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 15 and 16 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Scheffzuek (US 2007/0132223).
Regarding Claims 1 and 3, Scheffzuek discloses a structural assembly for a vehicle comprised of a first main rail 2 extending in the nominal direction of forward vehicle travel (see Fig. 1); a second main rail 2 extending in the nominal direction of forward vehicle travel; a cross member 14 (see Fig. 3) having a main 
Regarding Claim 2, the main body has a forward facing surface that is concave and a rearward facing surface that is convex (see Fig. 3).
Regarding Claim 5, the ends are mirror images (see Fig. 3).
Regarding Claim 8, the cross member 14 is part of an engine cradle coupled to the rails.
Regarding Claim 9, the rails are closer than the wheel wells as the suspension is outside the rails (see Fig. 1).
Regarding Claim 10, the length of the cross member is between the wheel wells.
Regarding Claim 15, Scheffzuek discloses a structural assembly for a vehicle, comprised of a chassis having a first portion 2 and a second portion 2 spaced from the first portion in a cross-car direction; and a cross member 14 having a main body having a first end and a second end (see Fig. 3), and being joined inboard of the first end to the first portion of the chassis and inboard of the second end to the second portion of the chassis (see Fig. 3), wherein the first end and second end of the cross member are angled relative to a direction of forward vehicle travel at an obtuse angle (end angled rearward from 90 degrees).
Regarding Claim 16, the main body has a forward facing surface that is concave and a rearward facing surface that is convex.
Claim(s) 1, 6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ajisaka (US 2020/0047808).
Regarding Claims 1, Ajisaka discloses a structural assembly for a vehicle comprised of a first main rail 50 extending in the nominal direction of forward vehicle travel (see Fig. 1); a second main rail 50 extending in the nominal direction of forward vehicle travel; a cross member (see Fig. 1; cross car engine cradle near numeral 60) having a main body having a first end and a second end, and being joined inboard of the first end to the first rail and inboard of the second end to the second rail (rear portions joined inboard of forward portions), wherein the first end and second end of the cross member are angled relative to the direction of forward vehicle travel at an obtuse angle (obtuse from a lateral direction).
Regarding Claim 6, the ends have forward surfaces leading the rear surfaces in a forward direction.
Regarding Claim 15, Ajisaka discloses a structural assembly for a vehicle, comprised of a chassis having a first portion 50 and a second portion 50 spaced from the first portion in a cross-car direction; and a cross member (see Fig. 1; cross car engine cradle near numeral 60) having a main body having a first end and a second end, and being joined inboard of the first end to the first portion of the chassis and inboard of the second end to the second portion of the chassis (rear portions joined inboard of forward portions), wherein the first end and second end of the cross member are angled relative to a direction of forward vehicle travel at an obtuse angle (see Fig. 1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffzuek as applied to claim 1 above, and further in view of Dandekar (US 2013/0081897).
Regarding Claim 11, Scheffzuek discloses the use of mounting connectors for the subframe, but does not expressly disclose the construction.  Dandekar discloses a subframe for mounting to vehicle rails including a threaded connector in the frame to accept a bushing and a bolt located through the bushing, wherein the bushing is located through a hole in the cross member to attach it to the vehicle.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the standardized threaded bushing connections of Dandekar to attach the cross member and subframe of Scheffzuek to the frame rails as a well-known and commonly used method of attachment.
Regarding Claim 12, the connector is larger than the bolt diameter.
Regarding Claim 14, the bushing of Dandekar is tubular with an inner diameter for the bolt.




Allowable Subject Matter
Claims 4, 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S DANIELS/Primary Examiner, Art Unit 3612